DETAILED ACTION
This Notice of Allowability is in response to Appeal Decision (Reversal) mailed 11/26/2021.
Claims 9, 11-15, and 17-24 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 and 10/06/2021 were filed after the mailing date of the final Office Action on 07/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 9, 11-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the claims are to be allowed following the Board Decision of 11/26/2021.

The cited references include Lorge1 and Bursey2 and newly incorporated reference Stojanovic3.


Lorge teaches (¶ 0005) that each complex triple includes a compound subject, a compound predicate, and a compound object.
Lorge teaches (¶ 0007, 0081) that each simplified triple includes a subject term, a predicate term, and an object term (but otherwise retains the semantics of its original complex triple).
Lorge further teaches (FIG. 6, ¶ 0510-0514) adding simple triples that describe taxonomic relationships of a core term to new concepts found in a reference ontology in a manner that specifies relationships between the core term and all of its semantic correspondences.
Lorge ¶ 0095 also adds analyzing definitions obtained from a reference ontology to create additional small schemas that enrich the ontology being built, creating a new set of complex triples based on these obtained definitions.
Overall, Lorge teaches (ABST) creating simplified yet enriched triples (from complex triples) by adding relations derived from analysis/comparison against a reference ontology and by adding representations of semantics of reference ontology definitions of the terms.

Bursey teaches using context and payload data to discover and retrieve desired data in ¶ 0278, further teaching corresponding metadata that defines context of data in ¶ 0282.

Stojanovic teaches in FIG. 6 steps for identifying patterns in data and transforming data, these transformations ultimately being based on generated transformation scripts.



In light of all evidence on record, this case is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al., U.S. Patent No. 10,621,195, “Facilitating Data Transformations,” FIGs. 8-9 showing suggested transformations to data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 1, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Lorge et al., U.S. Patent Application Publication No. 2013/0260358
        2 Bursey, U.S. Patent Application Publication No. 2009/0089078
        3 Stojanovic et al., U.S. Patent No. 10,891,272